         Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 1 of 8




---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :                        17-CR-764(LAP)
                                   :
DAMON WOODY,                       :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       Before the Court is a pro se motion seeking modification of

his    sentence   to    home    confinement          (the   “Motion”)   brought     by

Defendant Damon Woody (“Defendant”).                  Whether Defendant’s Motion

is construed as one for home confinement pursuant to 18 U.S.C.

Section 3624(c) or for compassionate release pursuant to 18 U.S.C.

Section 3582(c), the Motion is denied.

  I.      FACTUAL BACKGROUND

       On November 13, 2017, the Defendant was charged by complaint

with conspiring to commit Hobbs Act robbery, in violation of 18

U.S.C.    Section    1951;     and   the   use,       carrying,   possession,      and

brandishing of a firearm during and in relation to a crime of

violence, and aiding and abetting the same, in violation of 18

U.S.C.    Sections     924(c)   and   2.       The   charges    arose   out   of   the

Defendant’s participation in an October 2017 robbery of a moving

and storage company located in the Bronx. The business operated

out of a storefront on Boston Road, which, at the time, could only


                                           1
       Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 2 of 8

be accessed by visitors through a buzzer system operated by an

employee inside the store. (PSR ¶ 15).

      At approximately 1:30 p.m. on October 28, 2017, the Defendant

was buzzed into the establishment by the victim under the pretext

of looking for employment. As the Defendant conversed with the

victim, he was also speaking with codefendant, Leonardo Champagne,

on   his   mobile    phone.     (PSR   ¶   13).   At   the    same   time,   video

surveillance showed his codefendant waiting outside of the store

using his mobile phone. As the Defendant left the establishment he

held the door open for Champagne to enter. (PSR ¶ 13). Once inside,

Champagne confronted the victim brandishing a firearm and demanded

that she produce all of her possessions. (PSR ¶¶ 13-14). When the

victim attempted to reach for her mobile phone to call for help,

Champagne used the firearm to beat her about her head and face.

At one point the victim lost consciousness. (PSR ¶ 14). Champagne

removed the victim’s car keys, mobile phone and cash and ran out

of the store into a waiting car that was operated and owned by the

Defendant. (PSR ¶¶ 14-16).

      The Defendant was arrested on November 14, 2017 after the

execution of a search warrant at his residence. (PSR ¶ 19).

Investigators       recovered     live     ammunition,       .45   caliber   shell

casings, and $200 in cash, among other things. (Id.) At presentment

the Defendant was released on bail pursuant to the following

conditions: a $75,000 personal recognizance bond cosigned by three

financially responsible people; travel restricted to SDNY and

                                           2
         Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 3 of 8

EDNY; surrender all travel documents with no new applications made;

strict     pretrial      supervision   ordered      with   drug   testing     and

treatment    and   special     conditions   requiring      the    Defendant    to

continue and/or seek employment; refrain from possession of a

firearm or weapon; maintain residence and not relocate without

prior approval of Pretrial Services; and refrain from visiting the

vicinity of 3403 Boston Road, Bronx, NY, while the case was

pending.

     On December 13, 2017, a grand jury returned 17 Cr. 764 (LAP)

(the “Indictment”) charging the Defendant with essentially the

same conduct as charged in the complaint.

     On April 2, 2018, the Government moved pursuant to 18 U.S.C.

Section 3148 to have the Defendant’s order of release revoked on

the grounds that, while out on bail, he assaulted an employee of

the moving and storage company whom he suspected of being a

Government informant. (Tr., dated Apr. 2, 2018, at 13:12 – 14:6).

As a result of the Government’s motion, the district court revoked

the Defendant’s bail and ordered him detained pending trial. (Tr.

at 25:22- 28:21).

     On May 15, 2018, the Defendant entered a plea of guilty to

Count One of the Indictment charging him with conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. Section 1959. On

August 3, 2018, the Probation Department completed the PSR, which

calculated the applicable Guidelines Range of 63 to 78 months’

imprisonment.      The    Probation    Department    recommended     a   within-

                                        3
        Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 4 of 8

Guidelines sentence of 63 months’ imprisonment, reasoning that the

nature of the offense, specifically the injuries sustained by the

victim, warranted such a term of incarceration.

      On October 10, 2018, this Court sentenced the Defendant to 36

months’ imprisonment. On May 11, 2020, the Defendant filed a

request with Bureau of Prisons (“BOP”) officials at FCI Allenwood

Low   to    be   transferred   to   home       confinement,   pursuant   to   the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”).

(See Ex. A). BOP denied the Defendant’s request the following day

because it determined that he did not fall within the class of

vulnerable inmates as set forth in the guidelines issued by the

Centers for Disease Control and Prevention (“CDC”) or meet the

criteria established by the Attorney General. (See Govt. Opp. at

Ex. B). The Defendant filed the instant motion on May 13, 2020

asking the Court for “immediate release to home confinement.” (Def.

Mot. At 1).

  II.      DISCUSSION

      To the extent that Defendant is moving for home confinement

pursuant to Section 3624(c), the Court notes that federal law vests

the BOP with plenary power to designate where inmates serve their

sentences.        See   18     U.S.C.      §     3621(b).     In   any   event,

“[n]otwithstanding any other provision of law, a designation of a

place of imprisonment under this subsection is not reviewable by

any court.”      Id.



                                        4
       Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 5 of 8

      The CARES Act did not create any new rights or judicial

remedies for prisoners under Section 3624(c)(2). Rather, the CARES

Act authorized the Attorney General to expand the length of a

period of home confinement. Pub. L. No. 116-136, § 12003(b)(2)

(Mar. 27, 2020) (“During the covered emergency period, if the

Attorney General finds that emergency conditions will materially

affect the functioning of the Bureau, the Director of the Bureau

may lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinement under the first

sentence   of   [18   U.S.C.   Section    3624(c)(2)],   as    the   Director

determines appropriate.”).

      Here, the BOP has already assessed the Defendant’s case and

found that he should not be released to home confinement based on

the criteria set out in the Attorney General’s March 26, 2020

memorandum. That is, the BOP found that the Defendant neither falls

within the age group considered most at risk, nor does he suffer

from any of the comorbidities that would make him more susceptible

to   COVID-19   infection.      See   Attorney   General      Memorandum   on

Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic (“AG Memo”) (March 26, 2020).1 Critically, the

CDC has issued guidelines identifying people age 65 or older or

with particular medical conditions as being at “higher risk for

severe illness” resulting from COVID-19. See Centers for Disease


1 Available at https://www.justice.gov/file/1262731/download (last
visited May 29, 2020).
                                      5
      Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 6 of 8

Control and Prevention, COVID-19 - People Who Are At Higher Risk.2

The Defendant is a 31-year-old man who reports no serious illnesses

or medical conditions that would place him in a high-risk category.

(See PSR ¶ 57). Thus, the BOP concluded that Woody was not suitable

for home confinement based on its “assessment of the inmate’s risk

factors for severe COVID-19 illness, risks of COVID-19 at the

inmate’s prison facility, as well as the risks of COVID-19 at the

location in which the inmate seeks home confinement.”(AG Memo at

2; see also Govt. Opp. at Ex. B). Because the Defendant has no

health concerns or vulnerabilities that place him at risk for

infection,   BOP’s   decision    to    deny      his   application    for   home

confinement is an exercise of its discretion to “prioritize[]

access to resources for inmates with particular health concerns or

vulnerabilities.” United States v. Fana, No. 19 Cr. 11 (GHW), 2020

WL 1816193, at *3 (S.D.N.Y. Apr. 10, 2020)(slip copy).

     Finally, it is worth noting that the Defendant’s projected

release date is October 17, 2020, which means that he has almost

five months remaining on his sentence. Because the Defendant was

sentenced to 36 months’ imprisonment, he has more than ten percent

of his sentence to serve and therefore falls outside the ambit of

Section 3624(c)(2). Accordingly, because the Court is without

authority    to   direct   the   BOP       to   release   Defendant   to    home

confinement, his Motion pursuant to Section 3624(c) is denied.



2 Available  at   https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/older-adults.html (last visited May 29, 2020).
                                       6
         Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 7 of 8

        To the extent that Defendant is moving for compassionate

release pursuant to Section 3582(c), the Court assumes without

deciding that it has the power to decide the motion prior to

Defendant’s            exhaustion             of           his     administrative

remedies.       Nevertheless, the Motion is denied.

        In order to prevail on a motion for compassionate release, a

Defendant       must     demonstrate      “extraordinary         and    compelling

circumstances” compelling release.                 Defendant has not done so.

Although Defendant is to be commended for earning his GED and other

certifications while incarcerated, as noted above, he is 31 years

old and does not report any health issues that would make him

particularly vulnerable to COVID-19.                  Thus, Defendant has not

demonstrated       the     type     of    “extraordinary         and    compelling

circumstances” that would mandate his release.

     In any event, even if Defendant had demonstrated extraordinary

and compelling circumstances, the Court would deny his Motion in

order to safeguard the safety of the community.                   As noted above,

not only did Defendant participate in a robbery where the female

clerk    was    pistol-whipped,     but       while   in    pre-trial   release   he

assaulted someone he thought had cooperated against him.

     Accordingly, Defendant’s motion for release (dkt. no. 80) is

denied.

SO ORDERED.

Dated:         New York, NY
               May 29, 2020


                                          7
Case 1:17-cr-00764-LAP Document 83 Filed 05/29/20 Page 8 of 8



                           ___________________________________
                           Loretta A. Preska
                           Senior United States District Judge




                             8
